TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00024-CR


Jose Jesus Franco, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF HARRIS COUNTY, 174TH JUDICIAL DISTRICT
NO. 976064, HONORABLE GEORGE S. GODWIN, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Jose Jesus Franco, acting pro se, filed his notice of appeal in this Court on
January 5, 2009.  Upon receipt of the notice of appeal, this Court notified Flores of his responsibility
to provide a docketing statement.  See Tex. R. App. P. 32.2.  Flores subsequently provided a
docketing statement, which revealed that the judgment of conviction in this case was rendered by
a Harris County district court.  Harris County is not located in the Third Court of Appeals district. 
Consequently, we are without jurisdiction to consider Flores's appeal.  This appeal is dismissed for
want of jurisdiction.
						 __________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Puryear and Henson
Dismissed for Want of Jurisdiction
Filed:   April 3, 2009
Do Not Publish